Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT, COMMENT AND STATEMENT OF REASONS FOR ALLOWANCE

Claims 13 of P. Bertini et al., US 16/611,037 (Apr. 30, 2018) is in condition for allowance.  Claims 1-12 to the non-elected inventions of Groups II-VI are cancelled by Examiner amendment.  

Examiner Amendment

Claim 13 is in condition for allowance subject to an Examiner’s amendment to the record below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment is on the grounds that the initial restriction requirement was not traversed therefore restriction practice is closed and the claim(s) to the nonelected invention is/are ineligible for rejoinder and therefore may be canceled by Examiner’s amendment so the application may issue.  MPEP § 821.02.  

Amend the claims as follows:

Cancel claims 1-12.  


Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claim 13 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by F. Zardi et al., US 7,982,068 (2011) (“Zardi”) is withdrawn for the following reasons.  Applicant has amended to claim 13 to require “revamping an existing plant for the synthesis of urea” and that “wherein said separator, pre-decomposer, decomposer, and condenser are arranged to operate at said recovery pressure lower than said synthesis pressure”.  Instant claim 13 is reproduced below with numeric reference to instant Fig. 1.

13. A method for revamping an existing plant for the synthesis of urea from ammonia and carbon dioxide, wherein the plant comprises: 

a synthesis section, in which ammonia and carbon dioxide react at a synthesis pressure; 

at least one recovery section which operates at a recovery pressure lower than said synthesis pressure and which is fed with a two-phase solution containing urea; 

wherein said at least one recovery section comprises 

a pre-decomposer (105), 

a decomposer (106) and 

a condenser (107); 

said method comprising the installation in said at least one recovery section of a separator (104)1 upstream of said pre-decomposer of the recovery section, 

said separator being fed with the two-phase solution; 

said separator (104) producing a liquid stream directed to the pre-decomposer (106) further downstream, and a gaseous stream directed to said condenser (107) of the recovery section; wherein said separator (104), pre-decomposer, decomposer (105), and condenser (107) are arranged to operate at said recovery pressure lower than said synthesis pressure.  

The point of novelty of instant claim 13 is:

the installation in said at least one recovery section of a separator (104) upstream of said pre-decomposer of the recovery section. . . said separator (104) producing a liquid stream directed to the pre-decomposer (106) further downstream, and a gaseous stream directed to said condenser (107) of the recovery section; wherein said separator (104), pre-decomposer, decomposer (105), and condenser (107) are arranged to operate at said recovery pressure lower than said synthesis pressure.

With reference to the instant specification (page 9) and Fig. 1, separator (104) is connected to reactor (101) by way of depressurizing valve (113).  Depressurization of the synthesis stream (3) comprising urea and ammonium carbamate (NH3-C(O)(O-) NH3+) results in two-phase stream (4) (gas phase NH3/CO2 and liquid phase H2O, urea, and ammonium carbamate).  Separator (104) separates the two-phase stream (4) such a gas stream (5) (i.e., NH3/CO2) is looped back to the reactor (upstream) and liquid stream (6) (i.e., H2O, urea, and ammonium carbamate) is sent to decomposer (106) where the ammonium carbamate is decomposed to provide additional urea.  

The instant specification’s Example compares urea synthesis in a plant that does not contain separator (104) versus the claimed revamped plant comprising separator (104) upstream of said pre-decomposer of the recovery section.  Specification at pages 11-13.  The instant Example teaches that in the revamped plant, the gaseous streams from the MP section and LP decomposer (see Fig. 1) account for an overall reduction of water of 719 kg.  Specification at page 13.  The specification teaches that this is result of revamping the plant by installation of the separator (104) in the MP recovery section, which (as discussed above) separates the gaseous phase (5) before heating in the MP decomposer (105). The instant specification explains that the gaseous phase (5) from separator (104) is cooler (145 °C) and therefore has a lower content of water, which is the least volatile component.  Specification at page 13.  

3 and CO2 in in reactor (11) to produce an aqueous reaction stream comprising urea, ammonium carbamate, and NH3.  Zardi at col. 6, lines 15-20.  A part of this reaction stream is depressurized by way of valve (15) and fed, by way of duct (28), to dissocciator 17 to provide an aqueous solution (urea/water) and a vapor phase (NH3/CO2).  Zardi at col. 6, lines 22-38.  The vapor phase comprising ammonia, carbon dioxide and water thus obtained is then fed and subjected to condensation in a medium pressure condenser (18) of the treatment section 16.  Zardi at col. 6, lines 39-42.  

Zardi further teaches that a second part of the reaction stream exiting reactor 11 is fed to stripper (13) and subject to heat and stripping (to convert ammonium carbamate to urea and CO2).  Zardi at col. 6, lines 55-65.  This high-temperature stream is fed through duct (32) to dissocciator (17) to provide the necessary heat to dissocciator (17).  Zardi at col. 7, lines 5-15.  The aqueous urea solution exiting dissocciator (17) is passed through duct (29) to upstream decomposer (22) (ostensibly to decompose any residual ammonium carbamate) to obtain concentrated urea solution U.  Zardi at col. 7, lines 39-44.  The ammonia and carbon dioxide produced from stripper (13) are condensed to ammonium carbamate in high-pressure condenser (12) and recycled to reactor (11).  Zardi at col. 8, lines 33-40.  

In view of the foregoing, the following Zardi elements are considered to correspond to the instant claims: Zardi stripper (13) corresponds to instantly claimed pre-decomposer (105), Zardi dissocciator (17) corresponds to instantly claimed decomposer (106), Zardi condenser (18) corresponds to instantly claimed condenser (107).  However, the only element present in the Zardi urea plant that could correspond to instantly claimed upstream separator (104) is Zardi high-pressure condenser (12); but this is not the case for the following reasons.  Instantly claimed upstream separator (104) acts to separate the gaseous phase (5) before heating in the MP decomposer (105).  On the other hand, Zardi upstream high-pressure condenser (12) acts at higher pressures so as to condense (or react) NH3 and CO2 so as to form ammonium carbamate.  Still further, Zardi upstream high-pressure condenser (12) cannot meet the instant claim 13 limitation of “said 104) producing a liquid stream directed to the pre-decomposer (106) further downstream, and a gaseous stream directed to said condenser (107) of the recovery section” because the condenser (12) stream is directed back to the reactor.  As such, Zardi high-pressure condenser 12 cannot be considered to correspond to instantly claimed upstream separator (104).  

In the previous Office action it was asserted that Zardi decomposer 22 of the low pressure urea recovery section 21 corresponds to the instantly claimed separator (104).  However, as persuasively argued by Applicant, Zardi separator (22) is downstream (whereas instantly claimed separator (104) is required to be upstream and produces a liquid stream U of concentrated urea solution, which is not directed to an upstream pre-decomposer within the meaning of Independent Claim 13.  As such, Zardi does not teach the instant claim 13 limitation of “installation in said at least one recovery section of a separator [“(104)”] upstream of said pre-decomposer of the recovery section . . . wherein said separator (104), pre-decomposer, decomposer (105), and condenser (107) are arranged to operate at said recovery pressure lower than said synthesis pressure”.  Accordingly, the § 102 rejection is withdrawn.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

The closest prior art of record in considered to be F. Zardi et al., US 7,982,068 (2011) (“Zardi”) as discussed in detail above.  The Zardi plant and the instant method assert improved urea production efficiency for different reasons.  That is as discussed above, referring to Zardi Fig. 1, Zardi teaches separation of the reaction stream from reactor (11) installation in said at least one recovery section of a separator (104) upstream of said pre-decomposer of the recovery section”.  On the other hand, the instant specification Example teaches that in the revamped plant, the gaseous streams from the MP section and LP decomposer (see Fig. 1) account for an overall reduction of water of 719 kg as a result of revamping the plant by installation of the separator (104) in the MP recovery section, which (as discussed above) separates the gaseous phase (5) before heating in the MP decomposer (105). The instant specification explains that the gaseous phase (5) from separator (104) is cooler (145 °C) and therefore has a lower content of water, which is the least volatile component.  Specification at page 13.  In view if the operation of the Zardi plant, the Examiner cannot provide a rational regarding why one of ordinary skill in the art would be motivated to modify the Zardi urea plant by performing the instant claim 13 step of:

the installation in said at least one recovery section of a separator (104) upstream of said pre-decomposer of the recovery section. . . said separator (104) producing a liquid stream directed to the pre-decomposer (106) further downstream, and a gaseous stream directed to said condenser (107) of the recovery section; wherein said separator (104), pre-decomposer, decomposer (105), and condenser (107) are arranged to operate at said recovery pressure lower than said synthesis pressure,

in view of Zardi alone or Zardi in combination with the art of record (for example US 4,296,252 cited in the Written Opinion of the International Searching Authority).  As such, instant claim 13 is not obvious over Zardi or Zardi in combination with the art of record.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the previous Office action the Examiner asserted that separator (108) of instant Fig. 1 corresponds to the instant claim 13 “separator”.  However, as persuasively argued by Applicant, according to the instant specification, the only disclosed separator, which is "upstream" of the pre-decomposer 105, is the separator 104.  Upon reconsideration, the Examiner is in agreement and separator (104) of instant Fig. 1 is considered to correspond to the instant claim 13 “separator”.